     Case 2:18-cv-01471-JCM-VCF Document 58 Filed 10/12/18 Page 1 of 40



 1 Andrew R. Muehlbauer, Esq.
   MUEHLBAUER LAW OFFICE, LTD.
 2 7915 West Sahara Ave., Suite 104
   Las Vegas, Nevada 89117
 3
   Telephone.: (702) 330-4505
 4 Facsimile: (702) 825-0141
   Email: Andrew@mlolegal.com
 5
   Attorneys for Lead Plaintiff
 6 [Additional Counsel on Signature Page]

 7
                             UNITED STATES DISTRICT COURT
 8                                DISTRICT OF NEVADA
     MINGBO CAI, Individually and On Behalf    Case No. 2:18-cv-01471-JCM-VCF
 9
     of All Others Similarly Situated,
10
                        Plaintiff,             AMENDED CLASS ACTION
11                                             COMPLAINT FOR VIOLATIONS OF
                                               THE FEDERAL SECURITIES LAWS
           vs.
12

13   SWITCH, INC., ROB ROY, GABE
     NACHT,        ZAREH     SARRAFIAN,
14   DONALD SNYDER, TOM THOMAS,
     BRYAN WOLF, GOLDMAN SACHS &
15   CO. LLC, J.P. MORGAN SECURITIES
     LLC, BMO CAPITAL MARKETS CORP.,
16   WELLS FARGO SECURITIES, LLC,
17   CITIGROUP GLOBAL MARKETS INC.,
     CREDIT       SUISSE     SECURITIES,
18   JEFFERIES      LLC,    BTIG,   LLC,
     RAYMOND JAMES & ASSOCIATES,
19   INC., STIFEL, NICOLAUS & COMPANY,
     INC.    and    WILLIAM   BLAIR   &
20   COMPANY, L.L.C.,
21
                        Defendants
22

23

24

25

26

27

28


                               AMENDED CLASS ACTION COMPLAINT
     Case 2:18-cv-01471-JCM-VCF Document 58 Filed 10/12/18 Page 2 of 40



 1                                                  TABLE OF CONTENTS

 2
     I.   NATURE OF THE ACTION .............................................................................................. 1
 3

 4 II.    JURISDICTION AND VENUE.......................................................................................... 2

 5 III.   PARTIES ............................................................................................................................. 2
 6        A.         Lead Plaintiff ........................................................................................................... 2
 7
          B.         Corporate Defendant ............................................................................................... 3
 8
          C.         Officer Defendants .................................................................................................. 3
 9
          D.         Director Defendants ................................................................................................ 4
10

11        E.         Underwriter Defendants .......................................................................................... 7

12 IV.    STATEMENT OF RELEVANT FACTS ........................................................................... 8

13        A.         Background ............................................................................................................. 8
14        B.         The Company Conducts Its IPO in October 2017................................................... 9
15
          C.         Defendant Roy Was Able to Maintain Complete Control Over the Company Even
16                   After the IPO ......................................................................................................... 11

17        D.         The IPO Resulted in Financial Windfalls for Switch Executives ......................... 11
18        E.         Defendants Failed to Disclose in the Registration Statement That Their New Sales
19                   Focus Could Lead to a Significant Risk of Lengthening Sales Cycles ................. 12

20        F.         Defendants Failed to Disclose in Switch’s Registration Statement that Switch’s Las
                     Vegas Facility Was Uniquely Situated and Not Scalable ..................................... 15
21
                     1.         Defendant Roy Purchased Enron’s Facility for Almost Nothing ................ 15
22

23                   2.         The Unique Advantages to Switch’s Las Vegas Location .......................... 16

24                   3.         Switch Was Aware That It Was Not Able to Replicate the Success of Its
                                Las Vegas Facility at Its Other New Facilities ............................................ 18
25
          G.         The Registration Statement Failed to Disclose That $9.4 Million in Booked eBay
26
                     Revenue Was for Services That Had Yet to Be Performed .................................. 19
27
     V.   DISCLOSURE OBLIGATIONS UNDER THE SECURITIES ACT .............................. 20
28

                                            AMENDED CLASS ACTION COMPLAINT
                                                           i
     Case 2:18-cv-01471-JCM-VCF Document 58 Filed 10/12/18 Page 3 of 40



 1         A.         Section 11 Disclosure Requirements..................................................................... 21

 2         B.         Disclosure Requirements Under Regulation S-K.................................................. 21
 3
                      1.         Item 303 Disclosure Requirements ............................................................. 21
 4
                      2.         Item 503 Disclosure Requirements ............................................................. 23
 5
           C.         Defendants Violated Their Disclosure Obligations in the Registration Statement23
 6
     VI.   MATERIALLY FALSE AND/OR MISLEADING STATEMENTS AND OMISSIONS IN
 7
           THE REGISTRATION STATEMENT ............................................................................ 24
 8
           A.         Materially False and/or Misleading Statements and Omissions Regarding the
 9                    Undisclosed Shift in Switch’s Sales Strategy ....................................................... 24
10         B.         Materially False and/or Misleading Statements and Omissions Regarding the
11                    Company’s Ability to Replicate the Success of Its Las Vegas Facility at Its Other
                      New Facilities ........................................................................................................ 26
12
           C.         Materially False and/or Misleading Statements and Omissions Regarding the
13                    Company’s $9.4 Million in Booked eBay Revenue That Was for Services That Had
                      Yet to Be Performed .............................................................................................. 27
14

15 VII.    CLASS ACTION ALLEGATIONS.................................................................................. 29

16 VIII.   INAPPLICABILITY OF THE STATUTORY SAFE HARBOR ..................................... 30

17 IX.     CLAIMS ............................................................................................................................ 31
18 X.      PRAYER FOR RELIEF .................................................................................................... 33
19
     XI.   JURY TRIAL DEMANDED ............................................................................................ 33
20

21

22

23

24

25

26

27

28

                                            AMENDED CLASS ACTION COMPLAINT
                                                          ii
     Case 2:18-cv-01471-JCM-VCF Document 58 Filed 10/12/18 Page 4 of 40



 1          Lead Plaintiff Oscar Farach (“Plaintiff”), by and through his attorneys, alleges the

 2 following upon information and belief, except as to those allegations concerning Plaintiff, which

 3
     are alleged upon personal knowledge. Plaintiff’s information and belief is based upon, among
 4
     other things, his counsel’s investigation, which includes without limitation: (a) review and
 5
     analysis of regulatory filings made by Switch, Inc. (“Switch “ or the “Company”), with the United
 6
     States Securities and Exchange Commission (“SEC”); (b) review and analysis of press releases
 7

 8 and media reports issued by and disseminated by Switch; (c) review and analysis of analyst reports

 9 regarding the Company; (d) interviews with former Switch employees; and (e) review of other

10 publicly available information concerning Switch, including transcripts of Switch’s investor calls.

11
     Plaintiff believes that substantial evidentiary support will exist for the allegations set forth herein
12
     after a reasonable opportunity for discovery.
13
     I.     NATURE OF THE ACTION
14
            1.      This is a federal securities class action on behalf of all individuals and entities that
15

16 purchased or acquired Switch Class A common stock pursuant and/or traceable to the Company’s

17 false and misleading registration statement and prospectus (collectively, the “Registration

18 Statement”), issued in connection with the Company’s initial public offering (the “IPO”) on or

19 about October 6, 2017, seeking remedies under Sections 11 and 15 of the Securities Act of 1933

20
     (the “Securities Act”).
21
            2.      Switch, which was founded in 2000, is a technology infrastructure ecosystem
22
     corporation whose core business purportedly is the design, construction and operation of advanced
23

24 data centers.

25          3.      The claims in this action arise from the materially false and/or misleading

26 Registration Statement issued in connection with the IPO. In the IPO, the Company ultimately

27
     sold 35,937,500 shares of Class A common stock at a price of $17.00 per share. According to the
28

                                    AMENDED CLASS ACTION COMPLAINT
                                                   1
     Case 2:18-cv-01471-JCM-VCF Document 58 Filed 10/12/18 Page 5 of 40



 1 Company, Switch received $577.3 million in proceeds, net of underwriting discounts and

 2 commissions, but before offering expenses of $4.1 million, in the IPO.

 3
            4.         As detailed below, the Registration Statement contained materially false and
 4
     misleading statements and omitted material information in violation of Sections 11 and 15 of the
 5
     Securities Act.
 6
            5.         As a result of Defendants securities law violations, Plaintiff and the Class have
 7

 8 suffered significant losses and damages. While the Company sold its Class A common stock for

 9 $17.00 per share in the IPO, the current price of its stock is approximately $9 per share, a decline

10 of over 47%.

11
     II.    JURISDICTION AND VENUE
12
            6.         The claims asserted herein arise under Sections 11 and 15 of the Securities Act (15
13
     U.S.C. §§ 77k & 77o).
14
            7.         This Court has jurisdiction over the subject matter of this action pursuant to 28
15

16 U.S.C. § 1331 and Section 22 of the Securities Act (15 U.S.C. § 77v).

17          8.         Venue is proper in this District pursuant to § 22 of the Securities Act (15 U.S.C. §

18 77v) and 28 U.S.C. § 1391(b) as the Company conducts business in this District and maintains its

19 principal executive offices in this District.

20          9.         In connection with the acts, transactions, and conduct alleged herein, Defendants

21 directly and indirectly used the means and instrumentalities of interstate commerce, including the

22 United States mail, interstate telephone communications, and the facilities of a national securities

23
     exchange.
24
     III.   PARTIES
25
            A.         Lead Plaintiff
26
            10.        Lead Plaintiff Oscar Farach, as set forth in his previously-filed certification (Dkt.
27
     No. 15-2), incorporated by reference herein, purchased or acquired Switch common stock pursuant
28

                                        AMENDED CLASS ACTION COMPLAINT
                                                       2
     Case 2:18-cv-01471-JCM-VCF Document 58 Filed 10/12/18 Page 6 of 40



 1 or traceable to the Company’s Registration Statement issued in connection with the Company’s

 2 IPO, and was damaged thereby.

 3
            B.     Corporate Defendant
 4
            11.    Defendant Switch is incorporated in Nevada, and its principal executive offices are
 5
     located at 7135 S. Decatur Boulevard Las Vegas, NV 89118. Switch’s stock trades under the
 6
     ticker symbol “SWCH” on the New York Stock Exchange (the “NYSE”), which is an efficient
 7
     market. During the Class Period, Switch, through its officers and directors, published periodic
 8

 9 filings with the SEC, including its Registration Statement, and made public statements that, as

10 alleged herein, contained material misrepresentations and omissions that artificially inflated the

11 price of the Company’s securities.

12
            C.     Officer Defendants
13
            12.    Defendant Rob Roy (“Roy”) was, at all relevant times, the Chief Executive Officer
14
     (“CEO”) and Chairman of the Board of Directors of Switch, Inc., including at the time of the IPO
15
     and throughout the Class Period. Defendant Roy has served as CEO and as Chairman of the
16

17 Board of Managers of Switch, Ltd., which was Switch’s primary operating subsidiary. Defendant

18 Roy first began developing data center facilities in 2000, merging several predecessor companies

19 into Switch, Ltd. after its formation. Defendant Roy was the founder of Switch. Defendant Roy

20 also signed, or authorized the signing of, the Registration Statement issued in connection with the

21
     IPO.
22
            13.    Defendant Gabe Nacht (“Nacht”) was, at all relevant times, the Chief Financial
23
     Officer (“CFO”) of Switch, Inc., including at the time of the IPO and throughout the Class Period.
24

25 Defendant Nacht has served as CFO of Switch, Ltd. since January 2016. Prior to joining Switch,

26 Ltd., Nacht served as CFO of ClearCapital.com, Inc., a real estate valuations, data analytics, and

27 technology company, from September 2011 to July 2015. According to the Company, Defendant

28
     Nacht has over 25 years of corporate finance experience and has served as CFO for several
                                  AMENDED CLASS ACTION COMPLAINT
                                                 3
     Case 2:18-cv-01471-JCM-VCF Document 58 Filed 10/12/18 Page 7 of 40



 1 technology and media companies. Defendant Nacht holds an MBA in Corporate Finance from the

 2 D’Amore-McKim School of Business at Northeastern University and a B.A. in Political Science

 3
     from Tufts University. Defendant Nacht also signed, or authorized the signing of, the Registration
 4
     Statement issued in connection with the IPO.
 5
            14.     Defendants Roy and Nacht are collectively referred to hereinafter as the “Officer
 6
     Defendants.” The Officer Defendants, because of their positions with the Company, possessed the
 7

 8 power and authority to control the contents of Switch’s reports to the SEC, press releases and

 9 presentations to securities analysts, money and portfolio managers and institutional investors, i.e.,

10 the market.     Each Officer Defendant, during their tenure, was provided with copies of the
11
     Company’s reports alleged herein to be misleading prior to, or shortly after, their issuance and had
12
     the ability and opportunity to prevent their issuance or cause them to be corrected.
13
            D.      Director Defendants
14
            15.     Defendant Donald Snyder (“Snyder”) was, at all relevant times, a member of the
15

16 Board of Directors of Switch. Defendant Snyder has also served as a member of the Board of

17 Managers of Switch, Ltd. since 2006.             According to the Company, Defendant Snyder’s

18 professional career began with 22 years at First Interstate Bancorp (now Wells Fargo), culminating

19 as Chairman and Chief Executive Officer of the bank’s affiliate in Nevada. Defendant Snyder

20
     then moved to the casino hospitality industry, becoming a director and the president of Boyd
21
     Gaming Corporation from 1997 until his retirement in 2005. Following service from 2010 as
22
     Dean of the Harrah College of Hotel Administration at the University of Nevada, Las Vegas
23

24 (“UNLV”), Defendant Snyder served as Acting President of UNLV in 2014. Since January 2015,

25 he has served as Presidential Advisor at UNLV. Defendant Snyder serves as a director, chair of the

26 Governance Committee, and member of the Risk Committee of Western Alliance Bancorporation,

27
     a publicly held commercial bank holding company, and as a director, chair of the Compensation
28

                                   AMENDED CLASS ACTION COMPLAINT
                                                  4
     Case 2:18-cv-01471-JCM-VCF Document 58 Filed 10/12/18 Page 8 of 40



 1 Committee, and member of the Corporate Governance Committee of Tutor Perini Corporation, a

 2 publicly held construction company. He has served as a director on several public and private

 3
     company boards, numerous non-profit entities, and several state and local public sector
 4
     commissions and committees over the past 25 years. His current non-corporate service includes
 5
     the Smith Center for the Performing Arts (Chairman), the Nathan Adelson Hospice (past
 6
     Chairman), UNLV Foundation (past Chairman), Clark County School District’s Oversight Panel
 7

 8 for School Facilities (Chairman), and the Regional Transportation Commission’s Transportation

 9 Resource Advisory Committee (Chairman). Defendant Snyder holds a Bachelor of Science in

10 Business Administration from the University of Wyoming and completed the Graduate School of

11
     Credit & Financial Management at Stanford University.          Defendant Snyder also signed, or
12
     authorized the signing of, the Registration Statement issued in connection with the IPO.
13
            16.     Defendant Tom Thomas (“Thomas”) was, at all relevant times, a member of the
14

15 Board of Directors of Switch. Defendant Thomas has also served as a member of the Board of

16 Managers of Switch, Ltd. since 2004. Defendant Thomas held various executive positions with

17 Valley Bank of Nevada until its merger with Bank of America in 1992. After the merger, he

18 became managing partner of Thomas & Mack Co., an investment management and commercial

19
     real estate development company with properties and developments in Nevada, California,
20
     Arizona and Utah. He also serves as a director of Southwest Gas Holdings, Inc., a publicly held
21
     energy and construction company, where he is a member of the Nominating and Corporate
22

23 Governance Committee. Defendant Thomas is a member of the Nevada Bar Association and was

24 instrumental in establishing the Thomas & Mack Legal Clinic and Moot Court Facility at the

25 UNLV Boyd School of Law. He holds a degree in Finance and a J.D. from the University of

26
     Utah. Defendant Thomas also signed, or authorized the signing of, the Registration Statement
27
     issued in connection with the IPO.
28

                                   AMENDED CLASS ACTION COMPLAINT
                                                  5
     Case 2:18-cv-01471-JCM-VCF Document 58 Filed 10/12/18 Page 9 of 40



 1          17.    Defendant Bryan Wolf (“Wolf”) was, at all relevant times, a member of the Board

 2 of Directors of Switch. Defendant Wolf has also served as a member of the Board of Managers of

 3
     Switch, Ltd. since January 2004. Since 1997, Defendant Wolf has served in various roles at Intel
 4
     Capital, and has served as Managing Director, Data Center and Cloud Infrastructure since 2007.
 5
     Beginning in March 2014, Mr. Wolf has also served as Vice President of Intel Corporation.
 6
     Defendant Wolf holds a Bachelor of Science degree in Political Science from the University of
 7

 8 Oregon and an MBA from the University of Pennsylvania’s Wharton School. Defendant Wolf

 9 also signed, or authorized the signing of, the Registration Statement issued in connection with the

10 IPO.

11
            18.    Defendant Zareh Sarrafian (“Sarrafian”) was, at all relevant times, a member of the
12
     Board of Directors of Switch. Defendant Sarrafian has also served as a member of the Board of
13
     Managers of Switch, Ltd. since January 2017. He has served as the CEO of Riverside University
14

15 Health System since May 2014. Prior to that, Mr. Sarrafian served as Chief Administrative

16 Officer at Loma Linda Medical Center in Loma Linda, California from 1998 to 2014. He also

17 serves as a director and member of the Nominating and Corporate Governance Committee of

18 Pacific Premier Bancorp, Inc., or Pacific Premier, a publicly held commercial bank holding

19
     company, and as a member of the board of directors of Pacific Premier’s banking subsidiary,
20
     Pacific Premier Bank. He previously served a director of Security California Bancorp and its
21
     banking subsidiary Security Bank of California until they were acquired by Pacific Premier.
22

23 Defendant Sarrafian received his B.S. from California State Polytechnic University, Pomona, and

24 his M.B.A. from California State University, San Bernardino. Defendant Serrafian also signed, or

25 authorized the signing of, the Registration Statement issued in connection with the IPO.

26
            19.    Defendants Snyder, Thomas, Wolf, and Sarrafian are collectively referred to
27
     hereinafter as the “Director Defendants.”
28

                                   AMENDED CLASS ACTION COMPLAINT
                                                  6
     Case 2:18-cv-01471-JCM-VCF Document 58 Filed 10/12/18 Page 10 of 40



 1             E.    Underwriter Defendants
 2             20.   Defendant Goldman, Sachs & Co. (“Goldman Sachs”) underwrote the Company’s

 3 IPO. Goldman Sachs also acted as a lead bookrunner and representative of the other underwriters

 4
     and agreed to purchase 8,361,487 shares in the IPO, exclusive of its option to purchase additional
 5
     shares.
 6
               21.   Defendant J.P. Morgan Securities LLC (“J.P. Morgan”) underwrote the Company’s
 7
     IPO. J.P. Morgan also acted as a lead bookrunner and a representative of the other underwriters
 8

 9 and agreed to purchase 8,361,487 shares in the IPO, exclusive of its option to purchase additional

10 shares.

11             22.   Defendant BMO Capital Markets Corp. (“BMO”) underwrote the Company’s IPO.
12
     BMO also acted as a lead bookrunner and a representative of the other underwriters and agreed to
13
     purchase 4,013,513 shares in the IPO, exclusive of its option to purchase additional shares.
14
               23.   Defendant Wells Fargo Securities, LLC (“Wells Fargo”) underwrote the
15

16 Company’s IPO. Wells Fargo also acted as a lead bookrunner and a representative of the other

17 underwriters and agreed to purchase 4,013,513 shares in the IPO, exclusive of its option to

18 purchase additional shares.

19             24.   Defendant Citigroup Global Markets Inc. (“Citigroup”) underwrote the Company’s
20
     IPO. Citigroup also agreed to purchase 1,750,000 shares in the IPO, exclusive of its option to
21
     purchase additional shares.
22
               25.   Defendant Credit Suisse Securities (USA) LLC (“Credit Suisse”) underwrote the
23

24 Company’s IPO. Credit Suisse also agreed to purchase 1,750,000 shares in the IPO, exclusive of

25 its option to purchase additional shares.

26

27

28

                                   AMENDED CLASS ACTION COMPLAINT
                                                  7
     Case 2:18-cv-01471-JCM-VCF Document 58 Filed 10/12/18 Page 11 of 40



 1             26.   Defendant Jefferies LLC (“Jefferies”) underwrote the Company’s IPO. Jefferies

 2 also agreed to purchase 1,000,000 shares in the IPO, exclusive of its option to purchase additional

 3
     shares.
 4
               27.   Defendant BTIG, LLC (“BTIG”) underwrote the Company’s IPO. BTIG also
 5
     agreed to purchase 500,000 shares in the IPO, exclusive of its option to purchase additional shares.
 6
               28.   Defendant Raymond James & Associates, Inc. (“Raymond James”) underwrote the
 7

 8 Company’s IPO. Raymond James also agreed to purchase 500,000 shares in the IPO, exclusive of

 9 its option to purchase additional shares.

10             29.   Defendant Stifel, Nicolaus & Company, Inc. (“Stifel”) underwrote the Company’s
11
     IPO. Stifel also agreed to purchase 500,000 shares in the IPO, exclusive of its option to purchase
12
     additional shares.
13
               30.   Defendant William Blair & Company, L.L.C. (“William Blair”) underwrote the
14

15 Company’s IPO. William Blair also agreed to purchase 500,000 shares in the IPO, exclusive of its

16 option to purchase additional shares.

17             31.   Defendants Goldman Sachs, J.P. Morgan, BMO, Wells Fargo, Citigroup, Credit
18 Suisse, Jefferies, BTIG, Raymond James, Stifel, and William Blair are referred to hereinafter as

19
     the “Underwriter Defendants”
20
     IV.       STATEMENT OF RELEVANT FACTS
21
               A.    Background
22
               32.   Switch is a data center hosting company based in Nevada. It develops and operates
23
     data center facilities through which it provides colocation, telecommunications, cloud services,
24

25 and content ecosystems for its customers. Switch’s primary business segments are colocation,

26 connectivity, and professional services.

27             33.   Colocation customers house certain information technology infrastructure
28
     equipment—e.g., servers and storage hardware—at Switch’s colocation data centers to avoid the
                                    AMENDED CLASS ACTION COMPLAINT
                                                   8
     Case 2:18-cv-01471-JCM-VCF Document 58 Filed 10/12/18 Page 12 of 40



 1 cost of establishing and maintaining their own facilities. Switch, in turn, leases space to customers

 2 and manages the facility, providing services such as power, temperature control, and security. The

 3
     majority of Switch’s revenue (81.4% of total revenue in FY2016) comes from its colocation
 4
     segment.
 5
            34.    In October 2017, at the time of its IPO, Switch operated ten data center facilities at
 6
     three campuses, two in Nevada (Las Vegas and Tahoe/Reno) and one in Grand Rapids, Michigan.
 7

 8 Switch was also developing an Atlanta campus scheduled to open in 2018.

 9          35.    Switch refers to its campuses collectively as “Primes” and individually as follows:
10 Las Vegas is “the Core”; Tahoe/Reno is “the Citadel”; Grand Rapids is “the Pyramid”; and

11
     Atlanta is “the Keep.”
12
            36.    Together, Switch’s ten operating colocation facilities comprise four million gross
13
     square feet of space. Over 49% of the space is in Las Vegas while Tahoe/Reno accounts for 36%,
14

15 and Grand Rapids for 16%.

16          37.    Switch touts various characteristics that purportedly distinguish it from

17 competitors, including: (1) its intellectual property; (2) the locations of its facilities (in low-tax

18 areas that are not susceptible to natural disasters and that offer cheap renewable power); and (3) a

19
     commitment to security.
20
            B.     The Company Conducts Its IPO in October 2017
21
            38.    Prior to the IPO, Switch, Ltd. was owned entirely by its members (including
22
     Defendant Roy) and was the main operating entity for the Switch business. In the lead-up to the
23

24 IPO—on June 13, 2017—Switch, Inc. was incorporated to serve as the issuer of Class A common

25 stock and was to be the sole managing member of Switch, Ltd. following the IPO.

26          39.    Switch filed the Registration Statement for its IPO on Form S-1 with the SEC on
27
     September 8, 2017. The securities registered pursuant to the Registration Statement were Class A
28

                                   AMENDED CLASS ACTION COMPLAINT
                                                  9
     Case 2:18-cv-01471-JCM-VCF Document 58 Filed 10/12/18 Page 13 of 40



 1 common stock of Switch. The Registration Statement was signed “[p]ursuant to the requirements

 2 of the Securities Act of 1933” by Defendants Roy, Nacht, Sarrafian, Snyder, Thomas and Wolf.1

 3
            40.    Subsequent to the filing of the Registration Statement, Switch filed an amendment
 4
     to the Registration Statement on Form S-1/A on September 25, 2017. The amendment forms part
 5
     of the Registration Statement2 and is substantially similar to the Form S-1 filed on September 8,
 6
     2017 and was signed by the same Defendants “[p]ursuant to the requirements of the Securities Act
 7

 8 of 1933.”

 9          41.    On October 5, 2017, Switch announced the pricing of its IPO of 31,250,000 shares
10 of its Class A common stock at a public offering price of $17.00 per share. The Company further

11
     announced that the shares were expected to begin trading on the NYSE on October 6, 2017 and
12
     that the Company had granted the underwriters a 30-day option to purchase up to an additional
13
     4,687,500 shares of its Class A common stock from Switch at the initial public offering price, less
14

15 the underwriting discount and commissions.

16          42.    Together with the Prospectus filed with the SEC on Form 424B4 on October 10,

17 2017, the Registration Statement offered for sale 31,250,000 (plus an additional 4,687,500 shares

18 of Class A common stock to the underwriters) at $17.00 per share. Shares began trading on

19
     October 6, 2017 on the NYSE under the ticker symbol “SWCH.”
20
            43.    On October 12, 2017, the Company announced the closing of its initial public
21
     offering and further announced that the underwriters had executed their option to purchase an
22

23 additional 4,687,500 Switch shares.

24

25   1
     Additionally, Larry Krause signed the Registration Statement. Mr. Krause passed away around
26 the time of the IPO and is not named as a party to this action.
   2
     As used herein, the term “Registration Statement” refers to, collectively, the Registration
27 Statement that was filed by the Company on September 8, 2017, all amendments thereto, and the

28 Prospectus filed on Form 424B4 on October 10, 2017, which was incorporated into and formed a
   part of the Registration Statement that became effective on October 5, 2017.
                                   AMENDED CLASS ACTION COMPLAINT
                                                 10
     Case 2:18-cv-01471-JCM-VCF Document 58 Filed 10/12/18 Page 14 of 40



 1          44.     In the IPO, the Company sold 35,937,500 shares of its Class A common stock,

 2 including 4,687,500 shares offered and sold pursuant to an option granted to the underwriters, at a

 3
     public offering price of $17.00 per share. Switch received $577.3 million in proceeds, net of
 4
     underwriting discounts and commissions, but before offering expenses of $4.1 million, in the IPO.
 5
            C.      Defendant Roy Was Able to Maintain Complete Control Over the Company
 6                  Even After the IPO
 7          45.     The IPO was structured in a way that gave Defendant Roy complete control of
 8 Switch, Inc.     Rather than establishing a tax-advantaged REIT3 (typical for Switch’s peer
 9
     companies), Defendants established Switch, Inc. as an umbrella partnership C-corporation—an
10
     ownership structure with Class A-C equity shares, super-voting rights and majority control by
11
     Roy, and a tax-receivable arrangement with its members. Thus, while investors in the IPO
12

13 collectively share 100% of the economic interest in Switch, Inc., their Class A common stock

14 yields only a 5.6% voting interest.    Conversely, Defendant Roy’s 42.9 million Class C shares,

15 which have 10-1 voting rights, have no economic interest in Switch, Inc. but give Defendant Roy

16
     (and an affiliated entity of Defendant Roy) majority control with more than 67% voting power
17
     over Switch.
18
            D.      The IPO Resulted in Financial Windfalls for Switch Executives
19
            46.     Switch’s executives were handsomely rewarded for the completion of the IPO. For
20
     example, Defendant Roy received more than 28 times the compensation in fiscal 2017, the year of
21

22 the IPO, than in 2016.        In 2016, Defendant Roy received approximately $3.3 million in

23 compensation while in 2017 he received a staggering $94.6 million in compensation. Likewise,

24 Thomas Morton, the Company’s President, General Counsel and Secretary, received more than

25
     $12 million in 2017 when he had only received $1.9 million in compensation in 2016.
26

27   3
     A real estate investment trust, or REIT, is a company that owns, operates or finances income-
28 producing  real estate and pays a minimum of 90% percent of its taxable income in the form of
   shareholder dividends each year.
                                  AMENDED CLASS ACTION COMPLAINT
                                                11
     Case 2:18-cv-01471-JCM-VCF Document 58 Filed 10/12/18 Page 15 of 40



 1 Additionally, following the IPO, Bloomberg valued Defendant Roy’s 17.6% stake in the business

 2 at $875 million.

 3
            E.     Defendants Failed to Disclose in the Registration Statement That Their New
 4                 Sales Focus Could Lead to a Significant Risk of Lengthening Sales Cycles

 5          47.     Defendants failed to disclose in the Registration Statement that, prior to the IPO,

 6 the Company had implemented a new sales strategy that focused on selling hybrid cloud solutions

 7 in a manner that presented a significant risk of lengthening the Company’s sales cycles due to the

 8 increased complication and necessary engineering needed for these more holistic contracts.

 9
            48.     On August 13, 2018, Switch issued a press release entitled “Switch Announces
10
     Second Quarter 2018 Financial Results,” in which the Company lowered its revenue guidance for
11
     the rest of the year. Therein, Defendant Roy, in relevant part, attributed this decrease in revenue
12

13 guidance to the introduction of a “holistic hybrid cloud solution,” which was causing an increase

14 in sales timelines:

15          “Switch has introduced a one of a kind holistic hybrid cloud solution that for the
            first time allows companies to move larger and more mission critical technology
16
            environments to our differentiated cloud campus locations. After being introduced
17          to our new product enablement tools, enterprise companies are taking the time to
            reimagine and reengineer their current use of software, hardware and connectivity
18          as they get ready to embrace the hybrid cloud for their primary mission critical
            deployments…. Due to this new holistic approach to hybrid cloud solutions, the
19          closing cycles on these projects have extended the sales timelines.”
20
            49.    On the same day, August 13, 2018, the Company held a conference call to discuss
21
     its Q2 2018 results. On the call, Erin Thomas Morton, the Company’s President, General Counsel
22
     & Secretary, announced4 that:
23

24          After going public in the end of 2017, the business vision for Switch in 2018 has
            been to focus on strategic enterprise deals that leverage the unique capabilities of
25          our PRIME data centers and thereby create a more valuable hybrid cloud
            technology infrastructure ecosystem for our customers and to secure a path of
26          sustainable and profitable long-term growth for Switch.
27
     4
28     To the chagrin of analysts and investors, Defendant Roy has never participated in an investor
     earnings call even though he is the CEO and controlling shareholder of Switch.
                                     AMENDED CLASS ACTION COMPLAINT
                                                   12
     Case 2:18-cv-01471-JCM-VCF Document 58 Filed 10/12/18 Page 16 of 40



 1
            Today, we are in the process of adding to our business plan by launching the
 2          Switch ENTERPRISE ELITE HYBRID CLOUD program. This service advises our
            clients on 4 future needs pathways to bring about the full enterprise adoption of the
 3
            cloud, which has been lagging behind in industry projections. We believe that
 4          Switch’s holistic hyperscale ecosystem approach is unique because it involves a
            deep dive into a client’s needs for: one, elite data center ecosystems; two, enterprise
 5          connectivity solutions; three, new software-defined tools and services; and four, a
            reimagination of enterprise data center equipment.
 6
            50.     While Switch executives were announcing this purportedly new business plan for
 7

 8 the Company and claiming that the new focus on selling Switch’s hybrid cloud solutions to

 9 customers was leading to a lengthening of its sales cycles, analysts were surprised by this

10 revelation and the fact that it had impacted the Company’s guidance.5 An analyst at Cowen and

11
     Company, LLC, specifically noted on the earnings call that “the enterprise hybrid cloud strategy,
12
     it’s the first time I’m hearing about it… [a]nd you’re citing that as the explanation for why you’ve
13
     reduced your guidance.” He also asked, “But if I go back to your planning period, which I assume
14

15 was in October, November, December of last year, sometime in that period, were you assuming

16 that this was going to happen and it’s just happening now later than anticipated?”

17          51.     In response, Defendant Nacht admitted that, since prior to the IPO, the Company’s
18 focus was the hybrid cloud environment and selling hybrid cloud services to their customers :

19
            Well, first of all, Colby, thank you for that. Since our IPO roadshow, we’ve talked
20          about where we thought compute was going and where we thought the hybrid cloud
            environment would go, and our focus was on the enterprise and helping them jump
21          start that enterprise migration out of the enterprise-only data centers into a cloud
            environment. We’ve talked a lot about the fact that we’re building the PRIME
22
            campuses for companies’ PRIME deployments, their most regulated datasets, their
23          most proprietary datasets, their most high-density datasets. And we fully expect that
            those enterprises will use the cloud or a significant portion of their compute, and
24          they’ll also need an edge deployment. We think that’s where compute is going.
            We’ve been talking about that very consistently since the IPO road show, frankly.
25

26
   5
     Just the quarter before, the Company had missed consensus estimates as a result of customers
27 delays related to certain larger-footprint deals that took longer-than-expected to close. On this

28 news, the Company’s stock had declined almost 15%, or $2.31 per share, to close on May 15,
   2018 at $13.16 per share.
                                   AMENDED CLASS ACTION COMPLAINT
                                                 13
     Case 2:18-cv-01471-JCM-VCF Document 58 Filed 10/12/18 Page 17 of 40



 1           52.    In fact, Defendant Nacht explained that when the Company was planning its

 2 guidance for the year that what they were already “finding is these enterprise deals are taking

 3
     longer.” As Defendant Nacht further explained:
 4
             We’ve had a number of opportunities, for example, where companies have come to
 5           us with several cabinets or several hundred cabinets they would like to move in, but
             there’s a larger opportunity there to talk to them about fully utilizing a hybrid
 6           cloud, fully utilizing what our data centers can offer. And these take significantly
             long – longer to close because we’re no longer talking about 100 cabinets or 200
 7
             cabinets, we’re talking about potential of thousands of cabinets. I think your
 8           hypothesis that these enterprise deals are smaller than some of the cloud
             deployments is, frankly, off base. The enterprise deals that we’re talking about,
 9           some of them are absolutely as large as any of the cloud deployments out there.
             And they are complex. They involve the companies buying hundreds of millions of
10           dollars of equipment, making sure their software stack is going to run
11           appropriately, timing when they’re going to move from their existing data centers
             or shut down their existing data centers. And so it does take a logistical planning,
12           and we’re finding that some of these are stretching out. We are not finding that any
             of them are going away, which is tremendously positive for us. So hopefully, that
13           helps answer it.
14           53.    Following this response, the Cowen analyst asked for clarification on what was
15
     different in this new enterprise strategy than what the Company was previously attempting to sell
16
     to customers.6 In response, Mr. Morton, the Company’s President, conceded that “This is not a
17
     change of course for the company, it is a refinement of our offerings and being able to express that
18

19 to the customer in a way that they’re beginning to, or they are, understanding and adopting those

20 items.”

21           54.    Analysts did not accept the Company’s story that the lengthening of the sales cycle
22
     and guidance revisions were due to the purported shift in sales strategy. As an August 14, 2018
23
     Jefferies analyst report explained, “In our view, enterprise interest in a hybrid cloud architecture is
24
     nothing new and expect investor skepticism around the strategic messaging.” Likewise, an August
25

26   6
    Specifically, Mr. Synesael asked: “Specific to this enterprise strategy, is it that you’re selling a
   broader bundle of services, so you’re going to start reselling SDN solutions or data center
27 equipment? I’m just trying to understand what’s different in the go-forward solution set, if you

28 will, that you’re going to be offering as part of this hybrid offering versus what you were doing
   previously?”
                                    AMENDED CLASS ACTION COMPLAINT
                                                  14
     Case 2:18-cv-01471-JCM-VCF Document 58 Filed 10/12/18 Page 18 of 40



 1 13, 2018 BTIG analyst report noted that “While we understand that Switch is addressing some of

 2 the most complex areas of the market and that these are long term architectural discussions with

 3
     customers, it is unclear why the new elite hybrid offering is significantly different from their
 4
     existing offerings.”
 5
            55.     Therefore, while the Company was representing that it had not shifted its sales
 6
     approach after the IPO, analysts understood and maintained that the Company’s strategy was not
 7

 8 as presented in the IPO materials, and that the deviation had an unexpected, deleterious, and still-

 9 not-entirely explained,7 impact on the Company’s sales figures and guidance. Thus, an August 13,

10 2018 analyst report written by Cowen also refuted Defendant Nacht’s contention that this “new”

11
     strategy was previously disclosed, stating that: “Adding to the confusion though in our view is that
12
     the company had not previously spoken/warned of this shift and equally important no other data
13
     center company that we are aware of is seeing similar delays.”
14

15          56.     After closing on August 13, 2018 at $13.98 per share, the Company’s stock tanked

16 $3.13 per share, or more than 22.3%, the following day to close on August 14, 2018, at $10.85 per

17 share, on unusually heavy volume.

18
            F.      Defendants Failed to Disclose in Switch’s Registration Statement that Switch’s
19                  Las Vegas Facility Was Uniquely Situated and Not Scalable

20                  1.      Defendant Roy Purchased Enron’s Facility for Almost Nothing
            57.      Since its inception Switch’s Las Vegas facility has been uniquely situated and
21

22 profitable because of several non-replicable advantages.

23

24

25

26   7
     An August 13, 2018 Cowen report noted that the Company’s “still weak disclosures limit
   transparency” and that, at “the same time, the CEO has not participated in an earnings call despite
27 the fact the stock is down 33% since its October 2017 IPO (excluding the +20% sell-off in

28 today’s aftermarket) which in our view has further reduced transparency into the company’s
   thinking.”
                                   AMENDED CLASS ACTION COMPLAINT
                                                 15
     Case 2:18-cv-01471-JCM-VCF Document 58 Filed 10/12/18 Page 19 of 40



 1          58.    The Company got its start in 2000, when Defendant Roy began building a data

 2 center facility in Las Vegas. In 2003, Roy merged several predecessor entities to create Switch,

 3
     Ltd.
 4
            59.    Roy began constructing his center near another data facility that was being
 5
     developed by the Enron Corporation (“Enron”).      Beginning in 1998, the “Enron Bandwidth
 6
     Arbitrage Center”—located near East Sahara Avenue in Las Vegas—was built over a hub of fiber
 7

 8 optic cables.

 9          60.    Enron intended to sell bandwidth to internet service providers in a manner
10 approximating a commodity market. However, in 2002—with only a week left to go before the

11
     planned opening of its data facility—Enron declared bankruptcy.           But Enron’s fiber optic
12
     development plans had been so closely guarded that only its neighbor—Roy—recognized the
13
     opportunity this presented. Enron sold its facility in an “auction” in which Roy was the only
14

15 bidder. Roy acquired the property for $930,000—a steep discount from the millions of dollars that

16 Enron had invested. Because of the infrastructure built by Enron and the fiber hub on the site,

17 Switch is able to purchase bandwidth at significantly below-market rates.

18
                   2.     The Unique Advantages to Switch’s Las Vegas Location
19          61.    Switch’s superior connectivity in Nevada has been one of the Company’s primary
20
     revenue drivers. The Enron facility acquired by Switch was linked up to pipes of fiber optic
21
     cables serving as the national backbone for 21 information technology companies from around the
22
     country. This gave Switch the ability to transfer massive amounts of data. The cables, for
23

24 instance, could transfer the entire contents of the Library of Congress within minutes. The

25 multitude of network providers in Nevada also granted Switch another benefit—namely, below-

26 market rates for bandwidth, which allowed Switch to resell purchased bandwidth at lower prices.

27

28

                                  AMENDED CLASS ACTION COMPLAINT
                                                16
     Case 2:18-cv-01471-JCM-VCF Document 58 Filed 10/12/18 Page 20 of 40



 1             62.    A 500-mile, multi-terabyte fiber optic network connects Switch’s Las Vegas

 2 facility to its Tahoe/Reno facility, and provides connectivity to San Francisco and Los-Angeles.

 3
     Switch refers to this network as the “SUPERLOOP.”              Switch bills the SUPERLOOP as
 4
     “allow[ing] Switch’s more than 1,000 clients to deploy a low-risk, low network latency IT
 5
     infrastructure for mission-critical workloads” and touts sub-ten millisecond latency between
 6
     California and Nevada.8        The SUPERLOOP also allows Switch’s Nevada campuses to be
 7

 8 “geographically redundant”—meaning data can be replicated and backed up in the case of a failure

 9 at one particular site.

10             63.    Switch’s Nevada operations also benefit from unique access to low-cost power.
11
     The Company received regulatory approval in December 2016 to purchase power directly from
12
     the broader national power market. This arrangement is rare—the last time a company achieved
13
     this in Nevada was 2005. Switch also partnered directly with a Nevada utility to construct two
14

15 solar power stations intended to service its data centers.

16             64.    Finally, Nevada is one of only four states without any corporate income tax, and of

17 those four states, Nevada is uniquely positioned in proximity to California—which has massive

18 demand for information technology services but comparatively higher taxes and more stringent

19
     regulations than Nevada.
20
               65.    Outside of the Registration Statement, Switch management told investors that the
21
     Company could replicate key aspects of its business as it expanded into new markets. For
22

23 instance, the Company stated that it had the ability to offer the same bandwidth resell services in

24 other markets that it offered in Nevada. This was inaccurate at best. Switch’s bandwidth resell

25 relationship—under which it purchases bandwidth at below-market rates and passes some of those

26

27

28   8
         Latency refers to time delay in transmission of data.
                                      AMENDED CLASS ACTION COMPLAINT
                                                    17
     Case 2:18-cv-01471-JCM-VCF Document 58 Filed 10/12/18 Page 21 of 40



 1 savings to its customers—was negotiated by Roy soon after taking ownership of the Enron facility

 2 and reflects the significant connectivity available at that specific location.

 3
                    3.      Switch Was Aware That It Was Not Able to Replicate the Success of Its
 4                          Las Vegas Facility at Its Other New Facilities

 5          66.     Defendants were aware that it was highly unlikely that they would be able to

 6 replicate the success of the Las Vegas facility at their other newer locations. Grand Rapids and

 7 Atlanta have diminished connectivity opportunity compared to Las Vegas, with its existing

 8 infrastructure, competitive market for bandwidth, and proximity to California.

 9
            67.     Grand Rapids, for example, lacks established data centers. There are approximately
10
     12 network connectivity providers in the area, compared to 62 in Las Vegas. And while the
11
     Company billed Grand Rapids as a logical extension of Switch’s business model, other Company
12

13 releases suggest it was little more than a lark motivated by Roy’s fascination with fortified

14 structures:

15          And a friend of Rob’s called him and said, “Would you consider Grand Rapids?”
            Rob said, “Of course. We’ll consider anything. What do you have?” He said,
16
            “Well, I have some property there. I’ll send you some info.” So he sent Rob a
17          YouTube video link that his realtor had made of a 660,000 square foot concrete and
            steel pyramid. Rob, of course, called him back and said, “Next time lead with, ‘I
18          have a pyramid.’”
19          68.     Similarly, while Switch emphasized Grand Rapids’ low-disaster location and
20
     compared it favorably to Nevada, the Company was unprepared for the cold climate and was
21
     forced to allocate capital to respond to cold snaps.
22
            69.     The Company’s Atlanta facility, which was supposed to open well after the IPO,
23

24 faced additional substantial issues that made it non-comparable to Las Vegas. For example, there

25 was already an established competitive landscape in the Atlanta area, and overall demand was

26 lower given the regional/enterprise characteristics of the Atlanta market. Indeed, at the time of the

27 IPO, Switch had been unable to secure an anchor tenant for Atlanta.

28

                                    AMENDED CLASS ACTION COMPLAINT
                                                  18
     Case 2:18-cv-01471-JCM-VCF Document 58 Filed 10/12/18 Page 22 of 40



 1          70.     As a result, despite the Company’s significant investments in the Grand Rapids and

 2 Atlanta facilities, the vast majority of Switch’s revenue is attributable to Las Vegas alone. For

 3
     example, 94.6% of Switch’s revenue for the first nine months of 2017 was attributed to Las Vegas.
 4
     Nevertheless, Switch represented that the Grand Rapids and Atlanta facilities were similarly
 5
     situated and scalable as the Las Vegas facility.
 6

 7          G.      The Registration Statement Failed to Disclose That $9.4 Million in Booked
                    eBay Revenue Was for Services That Had Yet to Be Performed
 8          71.     The Registration Statement contained false and/or misleading information and
 9
     material omissions concerning Switch’s existing and projected financial performance. During the
10
     Company’s 2017 fiscal year, Switch reported $9.4 million in revenue attributable to eBay for
11
     colocation services that had not yet been performed and would not actually be used until the 2018
12

13 fiscal year. As such, Switch reported improperly inflated 2017 fiscal year revenue growth, which

14 means that the corresponding 2018 revenue growth was thus negatively impacted by the same

15 amount. Neither of these facts were disclosed in the Company’s Registration Statement.

16
            72.     This improper inclusion of revenue resulted in a substantial overstatement of the
17
     amount of growth Switch saw in the first six months of its 2017 fiscal year, as compared to the
18
     first six months of its 2016 fiscal year. The Company reported in the Registration Statement that
19
     recurring revenue had increased from $148.5 million to $177.2 million—approximately 20%.
20

21 This is inaccurate, however, since it improperly included the $9.4 million in prematurely

22 recognized revenue. If that $9.4 million had been excluded (as it should have been), then Switch

23 would have reported $167.8 million in recurring revenue, which comes out to approximately 13%

24
     growth. In the Registration Statement, Switch stated that recurring revenue was one of their “Key
25
     Metrics” for evaluating their business and assessing strategies.     This figure, however, was
26
     overstated by more than half (approximately 53%) in the Registration Statement.
27

28

                                    AMENDED CLASS ACTION COMPLAINT
                                                  19
     Case 2:18-cv-01471-JCM-VCF Document 58 Filed 10/12/18 Page 23 of 40



 1          73.     Defendants would have certainly been aware of the nature of this eBay transaction

 2 as eBay was Switch’s largest client, accounting for almost 10% of Switch’s business, when the

 3
     deal at issue closed in 2016. As Defendant Nacht explained in April 2018, the “$9.4 million
 4
     revenue impact due to fees booked in 2017 related to a 7-year $280 million contract closed in
 5
     2016 with a strategic customer to reserve space at one of our facilities.”
 6
            74.     Moreover, the failure to disclose the nature of this transaction was even more
 7

 8 misleading due to the fact that, according to an analyst at Cowen, eBay’s business with Switch

 9 was dropping off significantly from 2017 to 2018, in part because of the departure of a key

10 executive at eBay in March of 2016. This fact was omitted from the Registration Statement.

11
     V.     DISCLOSURE OBLIGATIONS UNDER THE SECURITIES ACT
12
            75.     “The Securities Act of 1933 . . . was designed to provide investors with full
13
     disclosure of material information concerning public offerings of securities in commerce, to
14
     protect investors against fraud, and, through the imposition of specified civil liabilities, to promote
15

16 ethical standards of honesty and fair dealing.” Ernst & Ernst v. Hochfelder, 425 U.S. 185, 195

17 (1976); see also Randall v. Loftsgaarden, 478 U.S. 647, 659 (1986) (The Securities Act aims “to

18 place adequate and true information before the investor”); Pinter v. Dahl, 486 U.S. 622, 638

19 (1988) (“The primary purpose of the Securities Act is to protect investors by requiring publication

20
     of material information thought necessary to allow them to make informed investment decisions
21
     concerning public offerings of securities in interstate commerce.”).
22
            76.     To effectuate this purpose, a Company’s registration statement must provide a full
23

24 disclosure of material information. See Herman & MacLean v. Huddleston, 459 U.S. 375, 381

25 (1983). Failure to do so gives rise to private rights of action under the Securities Act. Id. at 381-82

26 (Private rights of action were “designed to assure compliance with the disclosure provisions of the

27

28

                                    AMENDED CLASS ACTION COMPLAINT
                                                  20
     Case 2:18-cv-01471-JCM-VCF Document 58 Filed 10/12/18 Page 24 of 40



 1 Act by imposing a stringent standard of liability on the parties who play a direct role in a

 2 registered offering”); see also 15 U.S.C. § 77k(a).

 3
            A.      Section 11 Disclosure Requirements
 4
            77.     Section 11 prohibits materially misleading statements or omissions in registration
 5
     statements filed with the SEC. See 15 U.S.C. § 77k. Accordingly, Section 11 gives rise to liability
 6
     if “any part of [a company’s] registration statement, when such part became effective, contained
 7
     an untrue statement of a material fact or omitted to state a material fact required to be stated
 8

 9 therein or necessary to make the statements therein not misleading.” 15 U.S.C. § 77k(a). Section

10 11 provides for a cause of action by the purchaser of a registered security against certain

11 statutorily enumerated parties, including: “(1) every person who signed the registration statement;

12
     (2) every person who was a director . . . at the time of the filing of . . . the registration statement
13
     with respect to which his liability is asserted; (3) every person who, with his consent, is named in
14
     the registration as being or about to become a director [;]” (4) “any person . . . who has with his
15

16 consent been named as having prepared or certified any part of the registration statement[;]” and

17 (5) “every underwriter with respect to such security.” 15 U.S.C. § 77k(a)(1)-(5).

18          B.      Disclosure Requirements Under Regulation S-K
19                  1.      Item 303 Disclosure Requirements
20          78.      Item 303 imposes an affirmative duty on issuers to disclose “known trends or any
21 known demands, commitments, events or uncertainties that will result in or that are reasonably

22
     likely to result in the registrant’s liquidity increasing or decreasing in a material way.” S.E.C.
23
     Release No. 6835, 1989 WL 1092885, at *4; see also 17 C.F.R. § 229.303(a)(3). “Disclosure of
24
     known trends or uncertainties that the registrant reasonably expects will have a material impact on
25

26 net sales, revenues, or income from continuing operations is also required. Id.

27          79.     Pursuant to Item 303(a), for a fiscal year, a registrant thus has an affirmative duty

28 to:

                                    AMENDED CLASS ACTION COMPLAINT
                                                  21
     Case 2:18-cv-01471-JCM-VCF Document 58 Filed 10/12/18 Page 25 of 40



 1                  i.     Describe any unusual or infrequent events or transactions or any
            significant economic changes that materially affected the amount of reported
 2          income from continuing operations and, in each case, indicate the extent to which
            the income was so affected.
 3

 4
                    ii.     Describe any known trends or uncertainties that have had or that
 5          the registrant reasonably expects will have a material favorable or unfavorable
            impact on net sales or revenues or income from continuing operations. If the
 6          registrant knows of events that will cause a material change in the relationship
            between costs and revenues (such as known future increases in costs of labor or
 7          materials or price increases or inventory adjustments), the change in the
            relationship shall be disclosed.
 8

 9
     17 C.F.R. § 229.303(a)(3)(i)-(ii) (emphasis added); see also S.E.C. Release No. 6835, 1989 WL
10
     1092885, at *8 (May 18, 1989) (“Other non-recurring items should be discussed as unusual or
11
     infrequent events or transactions that materially affected the amount of reported income from
12
     continuing operations.”) (citation and quotation omitted).
13
            80.     Thus, even a one-time event, if “reasonably expect[ed]” to have a material impact
14
     of results, must be disclosed. Examples of such required disclosures include: “[a] reduction in the
15
     registrant’s product prices; erosion in the r[e]gistrant’s market share; changes in insurance
16

17 coverage; or the likely non-renewal of a material contract.” S.E.C. Release No. 6835, 1989 WL

18 1092885, at *4 (May 18, 1989).

19          81.     Accordingly, as the SEC has repeatedly emphasized, the “specific provisions in
20 Item 303 [as set forth above] require disclosure of forward-looking information.” See Mgmt’s

21
     Discussion and Analysis of Fin. Condition and Results of Operation, S.E.C. Release No. 6835,
22
     1989 WL 1092885, at *3 (May 18, 1989). Indeed, the SEC has stated that disclosure requirements
23
     under Item 303 are “intended to give the investor an opportunity to look at the company through
24

25 the eyes of management by providing both a short and long-term analysis of the business of the

26 company” and “a historical and prospective analysis of the registrant’s financial condition . . . with

27 particular emphasis on the registrant’s prospects for the future.” Id. at *3, *17. Thus, “material

28
     forward-looking information regarding known material trends and uncertainties is required to be
                                   AMENDED CLASS ACTION COMPLAINT
                                                 22
     Case 2:18-cv-01471-JCM-VCF Document 58 Filed 10/12/18 Page 26 of 40



 1 disclosed as part of the required discussion of those matters and the analysis of their effects.” See

 2 Comm’n Guidance Regarding Mgmt’s Discussion and Analysis of Fin. Condition and Results of

 3
     Operations, S.E.C. Release No. 8350, 2003 WL 22996757, at *11 (December 19, 2003).
 4
                    2.     Item 503 Disclosure Requirements
 5
            82.     Item 503 is intended “to provide investors with a clear and concise summary of the
 6
     material risks to an investment in the issuer’s securities.” Sec. Offering Reform, S.E.C. Release
 7
     No. 8501, 2004 WL 2610458, at *86 (Nov. 3, 2004). Accordingly, Item 503 requires that offering
 8

 9 documents “provide under the caption ‘Risk Factors’ a discussion of the most significant factors

10 that make the offering speculative or risky.” 17 CFR § 229.503(c). The discussion of risk factors:

11          must be specific to the particular company and its operations, and should explain
12          how the risk affects the company and/or the securities being offered. Generic or
            boilerplate discussions do not tell the investors how the risks may affect their
13          investment.

14 Statement of the Comm’n Regarding Disclosure of Year 2000 Issues and Consequences by Pub.

15 Cos., Inv. Advisers, Inv. Cos., & Mun. Sec. Issuers, 1998 WL 425894, at *14 (July 29, 1998).

16
            C.      Defendants Violated Their Disclosure Obligations in the Registration
17                  Statement

18          83.     Defendants violated their disclosure obligations in the Registration Statement

19 because they failed to disclose that: (a) prior to the IPO, the Company had implemented a new

20 sales strategy that focused on selling hybrid cloud solutions in a manner that presented a

21
     significant risk of lengthening the Company’s sales cycles due to the increased complication and
22
     necessary engineering needed for these more holistic contracts; (b) it was highly unlikely that they
23
     would be able replicate the success of the Las Vegas facility at their other new locations due to
24

25 unique characteristics of the Las Vegas facility and marketplace; (c) Switch’s revenue figures

26 were inflated by the inclusion of $9.4 million in revenue for services that would not be used by its

27 client, eBay, until the next fiscal year; and (d) as a result, the Company’s 2018 revenue would be

28
     likewise impacted by approximately $9.4 million. Their failure to disclose these material facts and
                                   AMENDED CLASS ACTION COMPLAINT
                                                 23
     Case 2:18-cv-01471-JCM-VCF Document 58 Filed 10/12/18 Page 27 of 40



 1 risks violated Section 11 and Item 503. Additionally, Defendants’ failure to disclose Switch’s

 2 transition away from its sales strategy into one focused on selling hybrid cloud solutions also

 3
     violated Item 303 given that Switch was actively engaged in a business strategy that it reasonably
 4
     expected to have a material, unfavorable impact on revenues or income from continuing
 5
     operations. Likewise, Defendants failure to disclose that the Company’s 2018 revenue would be
 6
     adversely impacted by approximately $9.4 million violated Item 303.
 7

 8 VI.       MATERIALLY FALSE AND/OR MISLEADING                                STATEMENTS           AND
             OMISSIONS IN THE REGISTRATION STATEMENT
 9
             84.    Switch sold 35,937,500 shares of its Class A common stock in the IPO pursuant to
10
     the Registration Statement. The Registration Statement contained untrue statements of material
11
     facts and omitted to state other facts necessary to make the statements not misleading under the
12

13 circumstances in which they were made.

14           A.     Materially False and/or Misleading Statements and Omissions Regarding the
                    Undisclosed Shift in Switch’s Sales Strategy
15
             85.    The Registration Statement explained in a section entitled “Industry Limitations”
16
     that:
17

18           Given the limitations of both the public cloud and the enterprise-built facilities, we expect
             enterprises to increasingly deploy IT equipment across hybrid cloud and colocation
19           environments, with mission critical data stored at highly resilient and secure colocation
             facilities.
20
             86.    This statement identified in Paragraph 85 above, which was also made elsewhere in
21

22 the Registration Statement, was materially false and misleading when made because, as explained

23 in Section IV.E, supra, it failed to disclose that, prior to the IPO, the Company had already

24 implemented a new sales strategy that focused on selling hybrid cloud solutions to attempt to meet

25
     this purposed need by enterprises.
26
             87.    The Registration Statement contained numerous statements regarding the fact that a
27
     risk of Switch’s business was that the Company could have long selling and implementation
28

                                    AMENDED CLASS ACTION COMPLAINT
                                                  24
     Case 2:18-cv-01471-JCM-VCF Document 58 Filed 10/12/18 Page 28 of 40



 1 cycles for its services. For example, the Registration Statement disclosed that “we face risks

 2 associated with having a long selling and implementation cycle for our services that requires us to

 3
     make significant time and resource commitments prior to recognizing revenue for those services.”
 4
            88.    Likewise, in the section of the Registration Statement entitled “Risks Related to
 5
     Our Business,” the Company disclosed:
 6
            We face risks associated with having a long selling and implementation cycle
 7
            for our services that requires us to make significant time and resource
 8          commitments prior to recognizing revenue for those services.

 9          We often have a long selling cycle for our largest transactions, which can range
            from a few months to up to a year or more. This can require our customers and us
10          to invest significant capital, human resources and time prior to receiving any
11          revenue. A customer’s decision to utilize our colocation services or our other
            services often involves time-consuming contract negotiations and substantial due
12          diligence on the part of the customer regarding the adequacy of our infrastructure
            and attractiveness of our resources and services. Furthermore, we may expend
13          significant time and resources in pursuing a particular sale or customer, and we do
            not recognize revenue for our services until such time as the services are provided
14          under the terms of the applicable contract. Our efforts in pursuing a particular sale
15          or customer may not be successful, and we may not always have sufficient capital
            on hand to satisfy our working capital needs between the date on which we sign an
16          agreement with a new customer and when we first receive revenue for services
            delivered to the customer. If our efforts in pursuing sales and customers are
17          unsuccessful, or our cash on hand is insufficient to cover our working capital needs
            over the course of our long selling cycle, our financial condition could be
18          negatively affected.
19
            89.     Additionally, another risk warning explained that “[o]ur sales cycle could also be
20
     lengthened if customers reduce spending on, or delay decision-making with respect to, our
21
     services, which could adversely affect our revenue growth and our ability to recognize revenue.”
22

23          90.     The statements and risk factors identified in Paragraphs 87-89 were themselves

24 materially false and misleading when made because, as explained in Section IV.E, supra, they

25 failed to disclose that Switch had already implemented a new sales strategy that focused on selling

26
     hybrid cloud solutions in a manner that presented a significant risk of lengthening the Company’s
27
     sales cycles due to the increased complication and necessary engineering needed for these more
28

                                   AMENDED CLASS ACTION COMPLAINT
                                                 25
     Case 2:18-cv-01471-JCM-VCF Document 58 Filed 10/12/18 Page 29 of 40



 1 holistic contracts. Nowhere in the Registration Statement did Defendants disclose that there were

 2 any additional sale cycle risks attributable to the new sales strategy, which was a material risk

 3
     known to Defendants at the time of the IPO.
 4
            B.      Materially False and/or Misleading Statements and Omissions Regarding the
 5                  Company’s Ability to Replicate the Success of Its Las Vegas Facility at Its
                    Other New Facilities
 6
            91.     While Switch was aware that it was unable to replicate the success of its Las Vegas
 7
     facility at its other locations, the Registration Statement failed to disclose this fact. Instead,
 8
     Switch misled investors by claiming that all of its facilities had the same characteristics that had
 9

10 made its Las Vegas facility so successful without disclosing the substantial differences between

11 the Las Vegas facility and the others. See Section IV. F, supra.

12          92.     For example, in a section entitled “Our Growth Strategy,” the Registration Stated:
13
            Expand into New Geographies in the United States. We intend to continue to
14          evaluate geographic expansion opportunities for our data center facilities, focusing
            on areas within the United States with limited or no natural disaster risks, favorable
15          business and tax climates, close proximity to major cities, robust
            telecommunications networks, and significant customer demand. For example, we
16          recently secured land for The Keep Campus to expand geographically into the
17          southeast and mid-Atlantic United States. We believe this approach, combined with
            our ability to deploy capital efficiently through our modular design, reduces the
18          risks associated with our geographic expansion and enhances the strategic value of
            our new locations.
19
            93.     The Registration Statement also touted the similarities between its facilities:
20

21          The Core Campus in Las Vegas, Nevada; The Citadel Campus near Reno, Nevada;
            and The Pyramid Campus in Grand Rapids, Michigan. In addition, we recently
22          purchased land to develop a fourth Prime, The Keep Campus, in Atlanta, Georgia.
            Our Primes are strategically located in geographies that combine a low risk of
23          natural disaster, favorable tax policies for customers deploying computing
            infrastructure and low latency connectivity to major metropolitan markets, such
24
            as Los Angeles, San Francisco, Silicon Valley, Chicago, New York, Northern
25          Virginia and Miami. As a result, customers in these metropolitan markets can
            access our advanced colocation facilities while reducing exposure to the higher
26          taxes, higher cost of power and higher risk of natural disaster that might be
            prevalent in other markets.
27
                                              *       *       *
28

                                   AMENDED CLASS ACTION COMPLAINT
                                                 26
     Case 2:18-cv-01471-JCM-VCF Document 58 Filed 10/12/18 Page 30 of 40



 1          We carefully chose the locations of our U.S. campuses based on characteristics
            that we believed would help drive resiliency, performance and cost efficiencies
 2          for our customers. Our Prime campus locations are located in areas with low
            natural disaster risk. For example, the State of Nevada boasts the lowest natural
 3
            disaster rating in the Western United States. Additionally, each of these locations
 4          offers favorable tax and economic development policies that provide zero or low-
            tax environments for our customers to deploy IT equipment. While all of our
 5          locations offer a lower-cost source of 100% renewable power, there are
            additional efficiency advantages. For example, the Nevada climate is characterized
 6          by low humidity and relatively stable temperatures for most of the year. This
            improves cooling efficiencies and reduces power consumption. We own most of
 7
            our facilities, and where the land and shell are not owned, we hold long-term leases
 8          on those assets. [Emphasis added.]

 9          94.     Additionally, the Registration Statement claims that “[a]s our platform and
10 customer base expands, we continue to realize growing efficiencies of scale, which allows us to

11
     provide higher value services to our customers.” Moreover, the Registration Statement touts that
12
     “[e]ach of our hyperscale PRIME retail data centers are masterfully managed and maintained to
13
     ensure extraordinary client service.”
14

15          95.     All of the discussion in the Registration Statement regarding the similarities

16 between all of the facilitates, the Company’s efficiencies of scale, and similarities between the

17 management and structure of each facility give the false impression that the Company’s non-Las

18 Vegas facilities would be as profitable as the Las Vegas facility actually was.        Therefore, the
19
     statements identified in Paragraphs 92-94 above, were materially false and misleading when made
20
     because, as explained in Section IV. F, supra, they failed to disclose that the profitability of the
21
     Las Vegas facility was due to unique circumstances that were not available to the Company’s
22

23 other facilities.

24          C.      Materially False and/or Misleading Statements and Omissions Regarding the
                    Company’s $9.4 Million in Booked eBay Revenue That Was for Services That
25                  Had Yet to Be Performed
26          96.     The Registration Statement represented that:

27          [Switch] calculate[s] recurring revenue as contractual revenue under signed
            contracts calculated in accordance with GAAP for the applicable period. Recurring
28
            revenue does not include any installation or other one-time revenue, which would
                                   AMENDED CLASS ACTION COMPLAINT
                                                 27
     Case 2:18-cv-01471-JCM-VCF Document 58 Filed 10/12/18 Page 31 of 40



 1          be classified as non-recurring revenue. Management uses recurring revenue as a
            supplemental performance measure because it provides a useful measure of
 2          increases in contractual revenue from our customers and provides a baseline
            revenue measure on which to plan expenses.
 3

 4          97.     The Registration Statement further explained that:

 5          Revenue from recurring revenue streams is generally billed monthly and
            recognized ratably over the period to which the service relates.
 6
            98.     The statements identified in Paragraphs 96-97 above, were materially false and
 7

 8 misleading when made because, as explained in Section IV.G, supra, they failed to disclose that

 9 Switch was not recognizing revenue in the applicable period for which services relate.             As
10 explained above, the Company had reported $9.4 million in revenue (for customer eBay) for

11
     colocation services that had not yet been performed and would not actually be used until the 2018
12
     fiscal year
13
            99.     Additionally, the Registration Statement repeatedly stated that the Company’s
14

15 recurring revenue for the six months that ended on June 30, 2017 was $177,213,000. This

16 statement was materially false and misleading because the Company was improperly including the

17 $9.4 million in eBay revenue, which overstated the Company’s recurring revenue.

18          100.    Moreover, the Registration Statement touted in a section entitled “Quarterly Trends
19
     in Revenue” that Switch’s “quarterly revenue increased in each period presented primarily due to
20
     an increase in the sale of our services as a result of the construction and expansion of our data
21
     centers, increasing brand awareness and the success of our sales efforts with existing customers
22

23 and new customers.” This statement was materially false and misleading because the Company’s

24 revenue would not have increased each quarter if not for the improper inclusion of the $9.4 million

25 in revenue.

26
            101.    According to the Registration Statement, the Company monitors recurring revenue
27
     as a key metric to “help us evaluate our business, identify trends affecting our business, formulate
28

                                   AMENDED CLASS ACTION COMPLAINT
                                                 28
     Case 2:18-cv-01471-JCM-VCF Document 58 Filed 10/12/18 Page 32 of 40



 1 business plans and make strategic decisions.” The Registration Statement, however, failed to

 2 disclose a known trend affecting its business related to this purported key metric.

 3
     VII.    CLASS ACTION ALLEGATIONS
 4
             102.    Plaintiff brings this action as a class action pursuant to Federal Rule of Civil
 5
     Procedure 23(a) and (b)(3) on behalf of the Class, consisting of all individuals and entities that
 6
     purchased or acquired Switch Class A common stock pursuant and/or traceable to the Company’s
 7
     false and misleading IPO Registration Statement, seeking remedies under Sections 11 and 15 of
 8

 9 the Securities Act. Excluded from the Class are Defendants, the officers and directors of the

10 Company (at all relevant times), members of their immediate families and their legal

11 representatives, heirs, successors or assigns, and any entity in which Defendants have or had a

12
     controlling interest.
13
             103.    While the exact number of Class members is unknown to Plaintiff at this time and
14
     can only be ascertained through appropriate discovery, Plaintiff believes that there are hundreds or
15

16 thousands of members in the proposed Class. Millions of Switch shares were issued in the IPO.

17 Record owners and other members of the Class may be identified from records maintained by

18 Switch or its transfer agent and may be notified of the pendency of this action by mail, using the

19 form of notice similar to that customarily used in securities class actions.

20
             104.    Plaintiff’s claims are typical of the claims of the members of the Class as all
21
     members of the Class are similarly affected by Defendants’ wrongful conduct in violation of
22
     federal law that is complained of herein.
23

24           105.    Plaintiff will fairly and adequately protect the interests of the members of the Class

25 and has retained counsel competent and experienced in class action and securities litigation.

26           106.    Common questions of law and fact exist as to all members of the Class and
27
     predominate over any questions solely affecting individual members of the Class. Among the
28

                                    AMENDED CLASS ACTION COMPLAINT
                                                  29
     Case 2:18-cv-01471-JCM-VCF Document 58 Filed 10/12/18 Page 33 of 40



 1 questions of law and fact common to the Class are:

 2                          whether the Registration Statement             contained    any    material
 3                           misrepresentations or omissions;

 4                          whether the Individual Defendants have a viable “due diligence” defense to
                             the strict liability imposed by Sections 11 of the Securities Act;
 5
                            whether Defendants can establish negative causation as a defense to or as a
 6                           reduction of the strict liability otherwise imposed by Sections 11 of the
                             Securities Act;
 7

 8                          whether the Individual Defendants are control persons of Switch for
                             purposes of Section 15 of the Securities Act;
 9
                            whether the federal securities laws were violated by Defendants’ acts as
10                           alleged herein; and
11                          to what extent members of the Class have sustained damages and the proper
12                           measure of those damages.

13           107.    A class action is superior to all other available methods for the fair and efficient

14 adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

15 damages suffered by individual Class members may be relatively small, the expense and burden of

16
     individual litigation makes it impossible for members of the Class to individually redress the
17
     wrongs complained of herein. Moreover, there will be no difficulty in the management of this
18
     action as a class action.
19
     VIII. INAPPLICABILITY OF THE STATUTORY SAFE HARBOR
20
             108.    Defendants are liable for any false and misleading forward-looking statements
21

22 issued in connection with the IPO. The safe harbor provision of § 27A of the Securities Act, 15

23 U.S.C. § 77z-2(b)(2)(D), specifically excludes those statements “made in connection with the

24 initial public offering,” which includes all of the false and misleading statements made in

25
     connection with the IPO alleged herein.
26

27

28

                                    AMENDED CLASS ACTION COMPLAINT
                                                  30
     Case 2:18-cv-01471-JCM-VCF Document 58 Filed 10/12/18 Page 34 of 40



 1 IX.      CLAIMS
 2                                            FIRST CLAIM
                               Violations of Section 11 of the Securities Act
 3                                        Against All Defendants
 4
            109.    Plaintiff repeats and re-alleges each allegation contained above as if fully set forth
 5
     herein. This claim is based solely on strict liability and negligence, and expressly disclaims any
 6
     allegation of fraud or intentional misconduct.
 7
            110.    This claim is asserted against all Defendants and is based on Section 11 of the
 8

 9 Securities Act. The Individual and Officer Defendants were directors and/or officers of Switch,

10 and signed and/or authorized the signing of the Registration Statement in connection with the IPO.

11 The Underwriter Defendants served as underwriters in the IPO.

12
            111.    The Registration Statement contained untrue statements of material fact and
13
     omitted material facts necessary to render those statements not misleading.
14
            112.    Plaintiff and members of the Class acquired shares pursuant and/or traceable to the
15

16 Registration Statement.

17          113.    At the time Plaintiff and members of the Class obtained their shares, they did so

18 without knowledge of the true facts concerning the misstatements or omissions alleged herein.

19          114.    Defendant Switch is strictly liable to Plaintiff and all other persons who purchased
20
     or otherwise acquired shares sold pursuant to the Registration Statement.
21
            115.    Defendants had a duty to make a reasonable and diligent investigation of the
22
     truthfulness and accuracy of the statements contained in the Registration Statement. Each had a
23

24 duty to ensure that such statements were true and accurate and that there were no omissions of

25 material fact that would make the statements in the Registration Statement inaccurate. Because

26 Defendants failed to make a reasonable and diligent investigation of the truthfulness and accuracy

27
     of the statements contained in the Registration Statement, the Registration Statement contained
28

                                   AMENDED CLASS ACTION COMPLAINT
                                                 31
     Case 2:18-cv-01471-JCM-VCF Document 58 Filed 10/12/18 Page 35 of 40



 1 misrepresentations and/or omissions of material fact. As such, Defendants are strictly liable to

 2 Plaintiff and the Class.

 3
            116.    Plaintiff and the members of the Class have sustained damages. The value of their
 4
     shares has declined substantially, subsequent to, and due to, Defendants’ Securities Act violations.
 5
            117.    Because of the foregoing, Plaintiff and the members of the Class are entitled to
 6
     damages under Section 11 of the Securities Act.
 7

 8                                          SECOND CLAIM
                               Violations of Section 15 of the Securities Act
 9                             Against the Officer and Director Defendants
10          118.    Plaintiff repeats and re-alleges each allegation set forth contained above as if fully
11
     set forth herein. This claim is based solely on strict liability and negligence, and expressly
12
     disclaims any allegation of fraud or intentional misconduct.
13
            119.    This claim is asserted against the Officer and Director Defendants and is based on
14

15 Section 15 of the Securities Act.

16          120.    The allegations alleged above, and incorporated into this claim, demonstrate a

17 primary violation of Section 11 of the Securities Act.

18          121.    The Officer and Director Defendants, due to their control, ownership, offices,
19
     directorship, and specific acts were, at the time of the wrongs alleged herein and as set forth
20
     herein, controlling persons of Switch within the meaning of Section 15 of the Securities Act. The
21
     Officer and Director Defendants had the power, influence, and knowledge—and exercised the
22

23 same—to cause Switch to engage in the acts described herein.

24          122.    The Officer and Director Defendants, at all relevant times, participated in the

25 operation and management of Switch, and conducted and participated, directly and indirectly, in

26
     the conduct of Switch’s business affairs. The Officer and Director Defendants were under a duty
27
     to disseminate accurate and truthful information with respect to Switch’s financial condition and
28

                                   AMENDED CLASS ACTION COMPLAINT
                                                 32
     Case 2:18-cv-01471-JCM-VCF Document 58 Filed 10/12/18 Page 36 of 40



 1 prospects. Because of their positions of control and authority as officers and directors of Switch,

 2 the Individual Defendants were able to, and did, control the contents of the Registration Statement

 3
     (including the IPO Prospectus), which contained materially untrue and/or misleading statements
 4
     and/or omitted to state material facts required to be stated therein.
 5
            123.    Because of their conduct, the Officer and Director Defendants are liable under
 6
     Section 15 of the Securities Act to Plaintiff and the members of the Class who purchased or
 7

 8 acquired shares pursuant to the Registration Statement. As a direct and proximate result of the

 9 Officer and Director Defendants’ wrongdoing, Plaintiff and the other members of the Class

10 suffered damages in connection with their purchase and acquisition of shares pursuant to the

11
     Registration Statement.
12
     X.     PRAYER FOR RELIEF
13
            WHEREFORE, Plaintiff prays for relief and judgment, as follows:
14
            (a)     A determination that this action is a proper class action under Rule 23 of the
15

16 Federal Rules of Civil Procedure;

17          (b)     An award of compensatory damages in favor of Plaintiff and the other Class

18 members against all Defendants, jointly and severally, for all damages sustained due to

19 Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

20
            (c)     An award to Plaintiff and the Class of their reasonable costs and expenses incurred
21
     in this action, including counsel fees and expert fees;
22
            (d)     Awarding extraordinary, equitable, and/or injunctive relief as permitted by law; and
23

24          (e)     Such other and further relief as the Court may deem just and proper.

25 XI.      JURY TRIAL DEMANDED
26          Plaintiff hereby demands a trial by jury.

27

28

                                    AMENDED CLASS ACTION COMPLAINT
                                                  33
     Case 2:18-cv-01471-JCM-VCF Document 58 Filed 10/12/18 Page 37 of 40



 1                                      Respectfully submitted,

 2 DATED: October 12, 2018              GLANCY PRONGAY & MURRAY LLP
 3

 4                                      By: s/ Robert V. Prongay
                                        Lionel Z. Glancy
 5                                      Robert V. Prongay
                                        Casey E. Sadler
 6                                      Lesley F. Portnoy
                                        1925 Century Park East, Suite 2100
 7
                                        Los Angeles, CA 90067
 8                                      Telephone: (310) 201-9150
                                        Facsimile: (310) 201-9160
 9                                      Email: lglancy@glancylaw.com
                                               rprongay@glancylaw.com
10                                             csadler@glancylaw.com
11                                             lportnoy@glancylaw.com

12                                      Lead Counsel for Lead Plaintiff and the Class

13                                      MUEHLBAUER LAW OFFICE, LTD.
                                        Andrew R. Muehlbauer, Esq.
14                                      7915 West Sahara Ave., Suite 104
15                                      Las Vegas, Nevada 89117
                                        Telephone.: (702) 330-4505
16                                      Facsimile: (702) 825-0141
                                        Email: Andrew@mlolegal.com
17
                                        Liaison Counsel for Lead Plaintiff
18

19

20

21

22

23

24

25

26

27

28

                             AMENDED CLASS ACTION COMPLAINT
                                           34
     Case 2:18-cv-01471-JCM-VCF Document 58 Filed 10/12/18 Page 38 of 40



 1                                    CERTIFICATE OF SERVICE

 2           I, Robert V. Prongay, hereby certify that this document filed through the ECF system will
 3
     be sent electronically to the registered participants as identified on the Notice of Electronic Filing
 4
     and paper copies will be sent to those indicated as non-registered participants on October 12,
 5
     2018.
 6
     Dated: October 12, 2018                               /s/ Robert V. Prongay
 7
                                                           Robert V. Prongay
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                    AMENDED CLASS ACTION COMPLAINT
                                                  35
CM/ECF - nvd - District Version 6.1-                              https://ecf.nvd.uscourts.gov/cgi-bin/MailList.pl?445755372899401-L_1_0-1
                       Case 2:18-cv-01471-JCM-VCF Document 58 Filed 10/12/18 Page 39 of 40




         Electronic Mail Notice List

         The following are those who are currently on the list to receive e-mail notices for this case.

               Todd L. Bice
               lit@pisanellibice.com,cmc@pisanellibice.com,tlb@pisanellibice.com,dhh@pisanellibice.com

               Mark E Ferrario
               ferrariom@gtlaw.com,rosehilla@gtlaw.com,lvlitdock@gtlaw.com,sheffieldm@gtlaw.com

               Lionel Z. Glancy
               INFO@GLANCYLAW.COM,lglancy@glancylaw.com

               Michele D Johnson
               michele.johnson@lw.com,michele-johnson-
               7426@ecf.pacerpro.com,#ocecf@lw.com,kristen.fechner@lw.com

               Patrick R. Leverty
               pat@levertylaw.com,staff@levertylaw.com,patleverty@gmail.com

               Christopher R Miltenberger
               miltenbergerc@gtlaw.com,rosehilla@gtlaw.com,lvlitdock@gtlaw.com

               Andrew R. Muehlbauer
               andrew@mlolegal.com,witty@mlolegal.com,sean@mlolegal.com

               Brian O. O'Mara
               bomara@rgrdlaw.com,e_file_sd@rgrdlaw.com

               Robert V. Prongay
               rprongay@glancylaw.com,robert-prongay-0232@ecf.pacerpro.com

               Laurence M Rosen
               lrosen@rosenlegal.com

               Ava M. Schaefer
               ams@pisanellibice.com,lit@pisanellibice.com,cct@pisanellibice.com

         Manual Notice List

         The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who
         therefore require manual noticing). You may wish to use your mouse to select and copy this list into your word
         processing program in order to create notices or labels for these recipients.
         Andrew               R. Gray
         Latham & Watkins
         650 Town Center Dr.
         Costa Mesa, CA 92626



1 of 2                                                                                                               10/12/2018, 4:02 PM
CM/ECF - nvd - District Version 6.1-                    https://ecf.nvd.uscourts.gov/cgi-bin/MailList.pl?445755372899401-L_1_0-1
                       Case 2:18-cv-01471-JCM-VCF Document 58 Filed 10/12/18 Page 40 of 40

         Joshua                G. Hamilton
         Latham & Watkins LLP
         10250 Constellation Blvd Ste 1100
         Los Angeles, CA 90067

         Kendall              Howes
         Latham & Watkins LLP
         355 South Grand Ave
         Suite 100
         , CA 90071

         Lesley                F. Portnoy
         Glancy Prongay & Murray LLP
         1925 Century Park East Ste 2100
         Los Angeles, CA 90067

         Casey                 Sadler
         Glancy Binkow & Goldberg LLP
         1925 Century Park East, Suite 2100
         Los Angeles, CA 90067




2 of 2                                                                                                     10/12/2018, 4:02 PM
